Citation Nr: 0112648	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from August 1960 to August 1977.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for a low back disability.


REMAND

The veteran is seeking service connection for a low back 
disability.  In substance, he contends that he injured his 
back while on active duty in 1976 and that his back 
disability has become worse over time.

During the pendency of the appellant's appeal, but after the 
claim was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  This 
liberalizing law is applicable to the appellant's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The VCAA  provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

The veteran's service medical records show that he was 
treated for complaints of low back pain, with indications in 
the treatment reports that this was due to muscular strain.  
In September 2000 the veteran submitted a statement from his 
private physician which noted that the veteran reported a 
history of back injuries in service.  The physician further 
stated that recent studies of his lumbar spine revealed 
pathology consistent with prior back injuries which occurred 
many years previously.  

The Board notes that the veteran was not provided with a VA 
medical examination for a nexus opinion regarding his 
current lumbar spine disability.  In view of the 
aforementioned private medical opinion which suggests the 
possibility of a relationship between the veteran's current 
lumbar spine disability and service, a VA nexus opinion, if 
favorable, would substantiate his claim.  Therefore, a 
remand for a VA examination and nexus opinion is necessary 
to ensure compliance with the VCAA. 

The VCAA also eliminated the concept of a well grounded 
claim.  In the August 2000 statement of the case, the RO 
denied the veteran's claim on the basis that it was not well 
grounded.  This remand will enable the RO to readjudicate the 
veteran's claim under the newly-enacted VCAA.  Cf. Bernard v 
Brown, 4 Vet. App. 384, 393-394(1993).

The Board further notes that the veteran submitted additional 
medical records to the Board after the RO issued its 
Statement of the Case in August 2000.  This remand will 
enable the RO to review the recently submitted evidence.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his low back disability 
claim.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.  If the RO is 
unsuccessful in obtaining any records 
identified by the veteran, it should so 
inform the veteran and request him to 
provide a copy of such records.

2.  The veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of his current low back 
disability.  The veteran's VA claims 
folder must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and a review of the 
claims folder and the veteran's pertinent 
history, the examiner should determine 
the veteran's current diagnosis or 
diagnoses as they pertain to his lower 
back and provide an opinion as to whether 
it is at least as likely as not that the 
veteran's low back disability, in whole 
or in part, originated in service or is 
otherwise etiologically related to 
service.  The rationale for the opinion 
should also be provided.  The report of 
the VA examination should be associated 
with the veteran's VA claims folder.

3.  Thereafter, the RO should undertake 
any other action required to comply with 
the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000.  The RO should then readjudicate 
the issue of entitlement to service 
connection for a low back disability.  If 
the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case.  The 
veteran should be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


